UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-7249


JAMES SOLOMON,

                 Plaintiff - Appellant,

          v.

NURSE WILLIAMS; LT. GREEN,

                 Defendants - Appellees,

          and

FRANK L. PERRY; GEORGE T. SOLOMON; DR. PAULA SMITH; MS.
LYNCH; VINCENT RAMSEY; MR. FORREST; JOHN DOES, 1-100; JANE
DOES, 1-100,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:15-ct-03028-D)


Submitted:   November 17, 2016               Decided:   November 22, 2016


Before GREGORY,    Chief   Judge,   and   MOTZ    and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James Solomon, Appellant Pro Se.      Yvonne             Bulluck Ricci,
Assistant Attorney  General, Raleigh,   North             Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     James Solomon appeals the district court’s order granting

summary judgment to the Defendants in Solomon’s 42 U.S.C. § 1983

(2012) action.   We have reviewed the record on appeal and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.       Solomon v. Williams, No. 5:15-ct-

03028-D   (E.D.N.C.   Aug.    22,   2016).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             AFFIRMED




                                     3